DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-21 are pending.  

Response to Arguments
Applicant’s arguments filed 12/16/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MIZUKAMI US 20190334354.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 4, 5, 8, 9, 11, 12 and 15 rejected under 35 U.S.C. 102(a)(2) as being anticipated by MIZUKAMI US 20190334354. 

Regarding claim 1, MIZUKAMI teaches:
 A method of recharging a battery comprising: 
receiving a user input comprising a user-defined time period (Par 0093 “having a calendar function for inputting schedules of a user”), 
the user-defined time period signifying a start time and an end time (Par 0095 “The chargeable time period specified on the basis of the time set by the alarm clock function and the time when the specific schedule is to be executed is prioritized”; Par 0052 “user starts charging the mobile phone 100 at 10 o'clock on Monday, and ends the charging at 16 o'clock.”), 
the start time being a first time prior to which recharging does not occur (Fig 4 P0; Par 0051 “time point (P0) at which charging starts”), 
the end time being a second time after which recharging does not occur (Fig 4 P4); 
based upon the user-defined time period, 
determining a charge profile, the charge profile associated with a plurality of charges that will be applied to the battery during the user- defined time period (Par 0068 “the time specification unit 118 may specify the time when charging of the battery 126 is to be restarted on the basis of a charging mode of the mobile phone 100”), 
the plurality of charges comprising charges alternating between a second charge and a first charge at least twice (Par 0049 “the preparatorily charged capacity to the fully charged capacity varies depending on charging modes of the battery 126. The charging modes of the battery 126 include a quick charging mode and a mode for charging the battery 126 more gently as the charged capacity of the battery 126 approaches 100%”), 
the first charge being a charge in which no recharging current is to be applied to the battery (Fig 4 P1 where no charge occurs to be no current), 
the first charge applied after the start time and prior to the end time (Fig 4 P1 between P0 and P4), and 
the second charge being a charge in which a recharging current is to be applied to the battery (Fig 4 P2), 
the second charge applied after the start time and prior to the end time (Fig 4 P2 after P0 and before P4); 
recharging the battery based upon the charge profile (Par 0069 “Specifically, the time specification unit 118 lengthens the above-described margin in the case where it takes a long time to charge the battery 126 from the preparatorily charged capacity to the fully charged capacity, in accordance with a state or a charging mode of the mobile phone 100”); and 
wherein the alternating first charge and second charge of the plurality of charges in the charge profile are adapted to decrease heat accumulation in the battery during the user- defined time period to increase battery longevity (Par 0049 “the time period between P3 and P4 is a margin that is set for certainly charging the battery 126 from the preparatorily charged capacity to the fully charged capacity. The margin is set to deal with change in the time it takes to charge the battery 126 from the preparatorily charged capacity to the fully charged capacity due to a state (such as a temperature) of the mobile phone 100. In addition, the time it takes to charge the battery 126 from the preparatorily charged capacity to the fully charged capacity varies depending on charging modes of the battery 126.”). 

Regarding claim 2, MIZUKAMI teaches:
wherein the set of charges is associated with an additional set of time portions within the user-defined time period during which the battery does not recharge.   (XXXX. Fig; Par 0074 “repeating start and stop of charging at predetermined time intervals”)

Regarding claim 4, 11 MIZUKAMI teaches:
wherein the user input is session-specific and relates to an upcoming recharging event.  
 ((Par 0095 “The chargeable time period specified on the basis of the time set by the alarm clock function and the time when the specific schedule is to be executed is prioritized”; Par 0052 “user starts charging the mobile phone 100 at 10 o'clock on Monday, and ends the charging at 16 o'clock.”)

Regarding claim 5, 12, MIZUKAMI teaches:
wherein the user input further comprises a final desired state of charge.  
 (Par 0045 “fully charged (100%)”)
  
Regarding claim 8, 15, MIZUKAMI teaches:
A device for recharging a battery comprising: (Fig 2 #100 charging #126)
  a power port; (Fig 1 #104)
a user interface module for receiving a user input,  (Fig 2 #108)
  the user input comprising a user- defined time period, (Par 0093 “having a calendar function for inputting schedules of a user”)  
the user-defined time period signifying a start time and an end time(Par 0095 “The chargeable time period specified on the basis of the time set by the alarm clock function and the time when the specific schedule is to be executed is prioritized”; Par 0052 “user starts charging the mobile phone 100 at 10 o'clock on Monday, and ends the charging at 16 o'clock.”)
the start time being a first time prior to which recharging does not occur, (Fig 4 P0; Par 0051 “time point (P0) at which charging starts”)
the end time being a second time after which recharging does not occur; (Fig 4 P4)  
a charge profile generator for producing a charge profile, the charge profile generator responsive to the user input, (Par 0068 “the time specification unit 118 may specify the time when charging of the battery 126 is to be restarted on the basis of a charging mode of the mobile phone 100”)
the charge profile associated with a plurality of charges that are adapted to be applied to the battery during the user-defined time period, (Par 0049 “the preparatorily charged capacity to the fully charged capacity varies depending on charging modes of the battery 126. The charging modes of the battery 126 include a quick charging mode and a mode for charging the battery 126 more gently as the charged capacity of the battery 126 approaches 100%”)
the plurality of charges comprising charges alternating between a second charge and a first charge at least twice,  (Fig 12)
 (first time of stopping charge . Fig 12; Par 0074 “stop of charging at predetermined time intervals”)
the first charge adapted to be applied after the start time and prior to the end time, (Fig 12 first line where no charge occurs to be no current charge is stopped) and
the second charge being a charge in which a recharging current is to be applied to the battery, (Fig 12 second charge P2) 
the second charge adapted to be applied after the start time and prior to the end time; (Fig 12 f P2 after P0 and before P4)
a switch connected to the power port for enabling a current to flow to the battery based upon the charge profile; (Fig 2 #104 enabling current flow to 126 battery; based on profile Par 0043 “The charging circuit 122 switches electric power feeding paths under the control of the charging control unit 120. In other words, when the electric power feeding path is set on the battery side under the control of the charging control unit 120, the charging circuit 122 charges the battery 126. When the electric power feeding path to the battery 126 is disconnected, charging of the battery 126 stops. In addition, when the electric power feeding path is set on the charging control unit 120 side, the charging circuit 122 feeds electric power from the charging terminal 104 to the respective units of the mobile phone 100 without passing through the battery 126”) and
wherein the alternating first charge and second charge of the plurality of charges in the charge profile are adapted to decrease heat accumulation in the battery during the user-defined time period to increase battery longevity(Par 0049 “the time period between P3 and P4 is a margin that is set for certainly charging the battery 126 from the preparatorily charged capacity to the fully charged capacity. The margin is set to deal with change in the time it takes to charge the battery 126 from the preparatorily charged capacity to the fully charged capacity due to a state (such as a temperature) of the mobile phone 100. In addition, the time it takes to charge the battery 126 from the preparatorily charged capacity to the fully charged capacity varies depending on charging modes of the battery 126.”)

  Regarding claim 9, MIZUKAMI teaches:
  wherein the set of charges is associated with an additional set of time portions within the user-defined time period during which the battery is not adapted to recharge. (other time portion in between where battery charging is stopped. Fig 12  Par 0074)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 7, 10 and 14 rejected under 35 U.S.C. 103 as being unpatentable over MIZUKAMI US 20190334354 in view of Alexander US 20170288418.

Regarding claim 3, 10, MIZUKAMI does not explicitly teach:
wherein the battery is a lithium-ion battery.  
Alexander teaches:
wherein the battery is a lithium-ion battery.  (Par 0148 “charging a lithium ion battery of a mobile phone according to the first charging mode or the second charging mode.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify MIZUKAMI to include wherein the battery is a lithium-ion battery taught by Alexander for the purpose of better charging and since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008)
  
 Regarding claim 7, 14, MIZUKAMI does not explicitly teach:
wherein the recharging step comprises applying a charging current associated with the charging profile to the battery using a USB connection.   
Alexander teaches:
wherein the recharging step comprises applying a charging current associated with the charging profile to the battery using a USB connection.   (Par 0036 “The female port 204 and the male connector 206 of the Smart Charging Adapter 202 may conform to a standard, such as Micro USB, Lightning, or the like.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify MIZUKAMI to include a USB connection taught by Alexander for the purpose of using a standard connection (Refer to Par 0036) and since it has Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008)

Claim 6 and 13 rejected under 35 U.S.C. 103 as being unpatentable over MIZUKAMI US 20190334354 in view of Boll et al. US 5,623,194.

  Regarding claim 6, 13, MIZUKAMI does not explicitly teach:
wherein the final desired state of charge is greater than seventy percent and less than one hundred percent.
Boll teaches:
wherein the final desired state of charge is greater than seventy percent and less than one hundred percent. .  (user can select any desired state of charge. Col 2 lines 60-70 “As a rule, a full charge (100% nominal capacity) will be desired.……..in the interest of more economical energy consumption, it is frequently preferable not to charge the battery completely to the full” and Col 3 lines 1-5 “the charging efficiency above 90% of the nominal capacity is substantially less than in the range of from 20% to 90%. Via the input unit 6, the user therefore also may indicate the desired charging efficiency (for example, 70%)”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify MIZUKAMI to include the final desired state of charge is greater than seventy percent and less than one hundred percent taught by Boll for the purpose of economical energy consumption (Refer to Col 2 lines 65-70) and also since it has been held In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 16-18 rejected under 35 U.S.C. 103 as being unpatentable over MIZUKAMI US 20190334354 in view of MIZUKAMI US 20190334354 Berkowitz et al. US 2018/0090947

  Regarding claim 16, MIZUKAMI does not explicitly teach:
wherein each charge in the plurality of charges is 15 seconds to 10 minutes in duration..
Berkowitz teaches:
wherein each charge in the plurality of charges is 15 seconds to 10 minutes in duration. (Par 0104 “the parameters or characteristics of the charging and/or discharging pulses of one or more packets of one or more charging and/or discharging signals, namely shape, durations and/or current amplitudes of the pulses, may be adaptively modified as described herein to implement the adaptive charging algorithm or techniques described herein. Indeed, in one embodiment, the duration of the charging signal may be from one millisecond to several seconds.”)
Therefore, it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify MIZUKAMI to have seconds to minutes taught by Berkowitz for the purpose of adjusting to desired parameters (Par 0104) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

  Regarding claim 17, MIZUKAMI does not explicitly teach:
wherein each charge in the plurality of charges is 15 seconds to 10 minutes in duration..
Berkowitz teaches:
wherein each charge in the plurality of charges is 15 seconds to 10 minutes in duration. (Par 0104 “the parameters or characteristics of the charging and/or discharging pulses of one or more packets of one or more charging and/or discharging signals, namely shape, durations and/or current amplitudes of the pulses, may be adaptively modified as described herein to implement the adaptive charging algorithm or techniques described herein. Indeed, in one embodiment, the duration of the charging signal may be from one millisecond to several seconds.”)
Therefore, it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify MIZUKAMI to have seconds to minutes taught by Berkowitz for the purpose of adjusting to desired parameters (Par 0104) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

  Regarding claim 18, MIZUKAMI does not explicitly teach:
wherein each charge in the plurality of charges is 15 seconds to 10 minutes in duration..
Berkowitz teaches:
wherein each charge in the plurality of charges is 15 seconds to 10 minutes in duration. (Par 0104 “the parameters or characteristics of the charging and/or discharging pulses of one or more packets of one or more charging and/or discharging signals, namely shape, durations and/or current amplitudes of the pulses, may be adaptively modified as described herein to implement the adaptive charging algorithm or techniques described herein. Indeed, in one embodiment, the duration of the charging signal may be from one millisecond to several seconds.”)
Therefore, it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify MIZUKAMI to have seconds to minutes taught by Berkowitz for the purpose of adjusting to desired parameters (Par 0104) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claims 19-20 rejected under 35 U.S.C. 103 as being unpatentable over MIZUKAMI US 20190334354 in view of Sherstyuk et al US 2018/0226826.

Regarding claim 19, MIZUKAMI does not explicitly teach:
wherein the additional set of time portions comprises at least ten-time portions.  
Sherstyuk teaches:
wherein the additional set of time portions comprises at least ten-time portions.  (Fig 2B T1-T11; Par 0031 “duration of the pulses may be different relative to each other and may be randomly changed. For example, pulse durations T1, T2, . . . , pause durations T3, . . . , Tn, and/or pulse durations T6, T7, . . . Tz”)
MIZUKAMI to have time portions taught by Sherstyuk for the purpose of enhancing performance of a battery. (Refer to Par 0002)

Regarding claim 20, MIZUKAMI does not explicitly teach:
wherein the additional set of time portions comprises at least ten-time portions.  
Sherstyuk teaches:
wherein the additional set of time portions comprises at least ten-time portions. (Fig 2B T1-T11; Par 0031 “duration of the pulses may be different relative to each other and may be randomly changed. For example, pulse durations T1, T2, . . . , pause durations T3, . . . , Tn, and/or pulse durations T6, T7, . . . Tz”)
Therefore, it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify MIZUKAMI to have time portions taught by Sherstyuk for the purpose of enhancing performance of a battery. (Refer to Par 0002)

Regarding claim 21, MIZUKAMI does not explicitly teach:
the step of dynamically updating the charge profile.
Sherstyuk teaches:
the step of dynamically updating the charge profile (Par 0040 “all parameters of the pulse clusters are dynamically adjusted depending on one or a combination of the following factors within the system or within a component of the system: state of charge or health of the battery cell/system, battery cell chemistry type, battery cell cathode type, battery cell anode type, battery cell separator type, ultra-capacitor type, whether or not system contains energy storage devices other than a battery. Thus, the pulse formations are controlled by a real-time algorithm. Duration of each new pulse or pulse cluster may be adjusted, in embodiments, based on the battery's response to previous pulses or pulse clusters.”)
Therefore, it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify MIZUKAMI to have updates taught by Sherstyuk for the purpose of enhancing performance of a battery. (Refer to Par 0002)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carre US 20130082662, Wilson US 3599073, Podrazhansky US 6232750, Giusti US 9895990 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TARIKH KANEM RANKINE/            Examiner, Art Unit 2859                                                                                                                                                                                            
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859